PER CURIAM.
The proprietor of a roadhouse near Memphis, and his negro porter, were convicted of engaging in business as retail liquor dealers without paying the tax (R. S. § 3244; U. S. Comp. St. § 5971), and bring separate writs of error.
[ 1 ] The proof was ample to support the conviction against the proprietor. The particular claims now made for the porter, because he was only an employe, were not brought to the attention of the court during the trial or saved by exceptions. The effect of section 332 of the Penal Code (Act March 4, 1909, c. 321, 35 Stat. 1152 [Comp. St. § 10506]) is such that we cannot overlook the lack of exception.
[2] likewise the claim that the venue was not sufficiently proved was reserved for a motion for new trial. We cannot approve that practice; nor is the claim as to Turner supported by the record.
Each judgment is affirmed.